Appeal by the defendants Harriet M. Kyle and Arthur C. Kyle from a judgment of the Supreme Court reforming a mortgage and as reformed granting a judgment of foreclosure and sale. The reformation of the mortgage to correct an erroneous description was properly decreed under the evidence and none of the defenses or counterclaims asserted by the defendants are supported by the evidence. The evidence sustains the judgment appealed from. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.